DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-23 are pending and have been examined in this application.
Claims 1-2, 4, 7, 9-14, 17-19, and 21-23 are currently amended.
Claims 3, 5-6, 8, 15-16, and 20 are original.

Response to Amendment
The claim amendments filed 2 November 2021 have overcome all of the previous claim objections and rejections for claims 1-20. Therefore, the previous claim objections and rejections have been withdrawn. However, new grounds of rejection are necessitated below. The rejections under 35 U.S.C. 102 and 103 for claims 21-23 have been maintained.

Response to Arguments
Applicant’s arguments filed 2 November 2021 have been fully considered but are not persuasive.
On pg. 8 of the arguments, with respect to claim 1, Applicant argues, “Kawai is silent on the handle 11 being free from obstructing loading goods from the side where the person P stands. Thus, Kawai fails to teach or suggest that the one or more arms are free from obstructing a process of placing load on the base from the at least one loading side that is near the one or more arms, as required in claim 1.
The Examiner respectfully disagrees and has not found this argument persuasive for the following reasons. Fig. 1 of Kawai shows a base (10) and handle (11) arranged as an old and well known flatbed cart. Conventionally, as is known to those of ordinary skill in the art, a flatbed cart handle does not obstruct a load being placed on the base of the cart from any side because the horizontal portion of the handle intended to be gripped by a person is positioned well above the base and the vertical portion or portions of the handle are positioned at the corners of the base. Therefore, it would be unreasonable to assume, in the absence of additional handle position information, that Kawai teaches the handle 11 being obstructive to load placement.
With respect to the remaining arguments regarding claims 1-20, Applicant’s arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pg. 12-13 of the arguments, with respect to claim 21, Applicant argues, “As analyzed above, the handle 11 of Kawai serves as a switch, which is connected with the casing 21 and pivotable with respect to the main body portion 10 to activate a gyroscope sensor 26. For example, in paragraph [0062] and FIG. 6, Kawai discloses that ‘when the person P pushes the handle 11, the casing 21 is inclined with respect to the main body portion 10, the gyroscope sensor 26 detects that the handle 11 is pushed.’ However, if Zhuang, which teaches a cart with four arms, and as asserted by the Office Action to modify the four arms as a Bellman cart, the four arms would effectively form a pyramid structure, in which every two arms, together with the base of the cart, would form a triangle structure. A triangle structure is a stiff structure, where no arm would have been pivotable with respect to the base. In other words, if the handle 11 of Kawai is combined with the modified structure taught by Zhuang, as asserted by the Office Action, the handle 11 would be unfunctional because it would not have rendered the casing 21 inclined.”
The Examiner respectfully disagrees and has not found Applicant’s argument persuasive for the following reasons. The rejection relies upon Kawai only to teach the base for receiving a load and for the cart to have autonomous driving capabilities. There is no proposed modification to the handle of Kawai. Therefore, it appears the argument above does not address the current rejection of record.
On pg. 9 of the arguments, with respect to claim 22, Applicant argues, “In Kim, the carts have a leading and following function, and as shown in FIGs. 1- 2, all the carts are identical. Kim specifically requires that ‘carts having a leading and following function can autonomously move in a line by using a camera or a vision sensor ...’ See, Kim at paragraph [0030]. Thus, Kim's carts are required to have a camera or a vision sensor, whereas the at least one follower driving unit in the present application does not have a vision module. Therefore, Kim at least fails to disclose, teach or suggests ‘a plurality of autonomous driving units ... wherein ... at least one follower driving unit without a vision module.’ Further, according to paragraph [0030] of Kim, since all carts has a camera, the carts "can autonomously move in a line by using a camera ... without perform additional communication.’ Obviously, Kim teaches away from having ‘a plurality of autonomous driving units in communication with one another,’ as required in claim 22.”
The Examiner respectfully disagrees and has not found Applicant’s arguments persuasive for the following reasons. Kim’s carts are not required to have a camera or a vision sensor. Rather, Kim’s carts are required to have information obtaining units, which obtain state information, environmental information, or both state and environmental information. Some examples of sensors that may be used in the information obtaining unit are an ultrasonic sensor, radar sensor, depth sensor, etc. (p. [0092]). Kim teaches that camera sensors are preferable for executing the functions of the information obtaining units, but are not required. Kim also discloses information exchange through communication between each of the carts for executing the leader-follower navigation (p. [0016]). Therefore, Kim discloses all features of claim 22.
Applicant’s arguments regarding claim 23 are identical to the arguments refuted above and therefore are not persuasive.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites the limitation “accessary” in line 8, which is inconsistent with the spelling of the word “accessory” in claims 4, 7, and 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Pub. No.: US 2020/0257311 A1, hereinafter “Kim”).

With respect to claim 22, Kim discloses an unmanned movable platform (UMP), comprising a plurality of autonomous driving units in communication with one another (multiple carts, see at least: Fig. 2), wherein the plurality of autonomous driving units includes a leader (leading subject, see at least: p. [0016], the forward information obtaining unit 510 and the backward information obtaining unit 520 may be respectively provided with a camera or a vision sensor, see at least: p. [0021]), and at least one follower driving units without a vision module (following subject, see at least: p. [0016], equipped with  an information obtaining unit that obtains state information, see at least: p. [0018]; The information obtaining unit 500 may directly obtain state information, environmental information, or state information and environmental information. Alternatively, various sensors may be used such as ultrasonic sensor, radar sensor, depth sensor, etc. when state information, environmental information, or state information and environmental information are obtained or calculated therefrom such as obtaining values required for calculating state information, environmental information, or state information and environmental information. See at least: p. [0092]), and the communication includes navigation information associated with a navigation route of the leader driving unit (carts having a leading and following function can autonomously move in a line along a movement trajectory of the leading subject by controlling the first leading subject and without additionally controlling the carts having the leading and following function which follow the leading subject, and thus manpower and calculation required for movement in a line can be minimized, see at least: p. [0026]; The forward information obtaining unit 510 may determine identification information on the leading subject, obtain state information on the leading subject, and use the obtained information for collecting information for preventing collision on the basis of surrounding environmental information. See at least: p. [0095]; The identification information may be information that is transmitted through communication, see at least: p. [0053]; when a leading subject or following subject is a person, the person may… carry a garment where a communication chip is integrated, or may carry a terminal, see at least: p. [0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-9, 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (Pub. No.: US 2021/0116919 A1, hereinafter “Kawai”) in view of Sohn et al. (Pub. No.: US 2020/0218254 A1, hereinafter “Sohn”).

With respect to claim 1, Kawai discloses an unmanned movable platform (UMP), comprising one or more autonomous driving units (autonomously traveling vehicle 1), wherein each autonomous driving unit of the one or more autonomous driving units includes:
a base including at least one loading side and a loading surface to take a load from a loading path through a loading side of the base (flat-plate-like main body portion 10);
(handle 11) connected to the base at one end near the at least one loading side and protruded up from the base at a predetermined angle free from obstructing a process of placing load on the base from the at least one loading side that is near the one or more arms through the loading path (see at least: p. [0036] and Fig. 1).


    PNG
    media_image1.png
    571
    819
    media_image1.png
    Greyscale

Kawai, Fig. 1

Kawai fails to explicitly teach the following features. However, these features are taught by Sohn: the one or more arms connected to at least one accessary device of the UMP (180c) at the other end (see at least: Fig. 6A and p. [0160]).


    PNG
    media_image2.png
    683
    536
    media_image2.png
    Greyscale

Sohn, Fig. 6A
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kawai to include accessory device 180c, as taught by Sohn, on the upper portion of the handle in order to provide a user interface for the operator, which would increase ease of use and convenience for the operator.

With respect to claim 4, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches wherein the at least one accessory device includes one or more vision modules, including one or more steerable sensors to obtain environmental information of the one or more autonomous driving units (The camera may be disposed at the head unit 180ca and may acquire image data of a predetermined range in a direction in which the head unit 180a is oriented. See at least: p. [0164]; The head unit 180ca may rotate to face a user identified by the camera. See at least: p. [0166]))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn such that the accessory device includes one or more steerable sensors in order to optimize the field of view of the sensors based on the current task assigned to the UMP.

With respect to claim 6, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches one or more steerable sensors mounted on an upper portion of the one or more arms (180c, see at least: Fig. 6A and p. [0164]-[0166]).

With respect to claim 7, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches wherein the at least one accessory device includes one or more sensors including at least one of: one or more imaging devices to detect visible, infrared, or ultraviolet light, or one or more proximity or range sensors (The UI module 180c may further include the camera of the image acquisition unit 120. The camera may be disposed on the front surface of the UI module 180c and may acquire image data of a predetermined range from the front of the UI module 180c., see at least: p. [0161]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn so that a camera or cameras may be mounted in the accessory device in order to potentially increase the field of view of the camera(s).

With respect to claim 8, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Kawai teaches further including one or more sensor modules configured to (optical sensor and camera 25, see at least: p. [0039] and objective sensor 27 which may be a Doppler sensor, see at least: p. [0044]).

With respect to claim 9, the combination of Kawai in view of Sohn teaches the UMP of claim 8. Additionally, Kawai teaches wherein the one or more sensor modules includes at least one of one or more radar sensors, one or more ultrasonic sensors, or one or more antennas (objective sensor 27 which may be a Doppler sensor, see at least: p. [0044]).

With respect to claim 11, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Kawai teaches further comprising one or more control modules, wherein during operation, the one or more control modules: receive environmental information associated with the UMP (e.g., information regarding a person and an obstacle in the vicinity of the autonomously traveling device, see at least: p. [0038] and [0044]) and based on signals, direct the one or more autonomous driving units to navigate under a predetermined navigation mode (The autonomously traveling device includes a person detection sensor that detects at least a behavior of a person and a distance from a person, and a control unit that controls the autonomously traveling device based on detected information from the person detection sensor. See at least: p. [0009]; the control unit controls the autonomously traveling device to turn in the direction in which the person detected by a camera faces, thereby enabling the autonomously traveling vehicle to automatically turn depending on the behavior of the person, see at least: p. [0012]; in a case where an obstacle is detected in front of the autonomously traveling device by the objective sensor, the control unit controls the autonomously traveling device to avoid the obstacle or to stop, see at least: p. [0017]).

With respect to claim 12, the combination of Kawai in view of Sohn teaches the UMP of claim 11. Additionally, Sohn teaches wherein the predetermined navigation mode includes a following mode, under which the one or more control modules: recognize an operator walking in front of the one or more autonomous driving units (The cart robot 100c3 may travel in an autonomous or following manner and may be operated in a following travel mode in which the robot follows and travels based on a predetermined user, see at least: p. [0208]), and automatically direct the one or more autonomous driving units to follow the operator at a predetermined range of distance (delivery robots 100c, 100c1, 100c2, and 100c3 may follow a user while maintaining a predetermined distance from the user, see at least: p. [0147]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn with the additional aforementioned features of Sohn so that autonomous carts make take the same path as an operator without obstructing an area in front of the operator. Although Kawai discloses benefits of the autonomous cart being in front of the operator while moving through the environment, the aforementioned proposed modification to Kawai would reduce the computational load of the system.

With respect to claim 14, the combination of Kawai in view of Sohn teaches the UMP of claim 11. Additionally, Sohn teaches wherein the predetermined navigation mode includes an autonomous navigation mode, under which the one or more control modules directs the UMP to autonomously navigate towards a predetermined destination (operating in a guide mode for providing an escort service of providing guidance to a predetermined destination according to a received detection signal, see at least: p. [0013]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn with the aforementioned additional feature of Sohn since it is old and well known in the art to determine a navigation path ending at a predetermined destination location.

With respect to claim 15, the combination of Kawai in view of Sohn teaches the UMP of claim 14. Additionally, Sohn teaches wherein to autonomously navigate towards the predetermined destination, the one or more control modules further directs the one or more autonomous driving units to autonomously navigate using a predetermined route to the predetermined destination as a reference route (The mobile robots 100a and 100d may perform assigned tasks while traveling in specific spaces. The mobile robots 100a and 100d may perform autonomous travel, in which the robots move while generating a path to a specific destination, see at least: p. [0121]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn with the aforementioned additional features of Sohn since it is old and well known in the art to follow a predetermined navigation path ending at a predetermined destination location.

With respect to claim 16, the combination of Kawai in view of Sohn teaches the UMP of claim 11. Additionally, Sohn teaches further comprises a control center (server 10), wherein the control center includes a server mounted on the one or more autonomous driving units or (The server 10 may remotely monitor and control the state of the plurality of robots 100a, 100b, 100c1, 100c2, 100c3, and 100d, and the robot system 1 may provide more effective services using the plurality of robots 100a, 100b, 100c1, 100c2, 100c3, and 100d. See at least: p. [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn with the aforementioned server of Sohn in order to remotely monitor and control the autonomously driven cart.

With respect to claim 17, the combination of Kawai in view of Sohn teaches the UMP of claim 16. Additionally, Sohn teaches: wherein the control center communicates with the one or more control modules to direct the autonomous driving units to navigate (server 10 for administrating and controlling the plurality of robots, see at least: p. [0032]).

With respect to claim 18, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches one or more input interface including a plurality of displaying regions to display (e.g., displays 182a and 182b, see at least: p. [0160]) at least one of: options of navigation mode selection; maps of navigation for the one or more autonomous driving units; and options of navigation routes for the one or more autonomous driving units (the robot 100 may output a guidance message for providing guidance for a recommended product in the form of an image and/or speech in response to the user input (S830), see at least: p. [0214]; the user may view or disregard a guidance message for providing guidance, see at least: p. [0232]))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn with the aforementioned display of Sohn in order to provide a means of interaction with the operator, increasing convenience to the operator.

With respect to claim 19, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches wherein the at least one accessory device further includes one or more screens (display 182a, see at least: Fig. 6A).

With respect to claim 20, the combination of Kawai in view of Sohn teaches the UMP of claim 19. Additionally, Sohn teaches wherein the one or more screens are mounted above or below one or more vision modules (UI module 180c may include the camera of the image acquisition unit 120, see at least: p. [0161] and Fig. 6A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn to include the screen positioned above or below the camera in order to prevent the screen from obstructing a field of view of the camera.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Sohn, as applied to claim 1, above, and further in view of Seo et al. (Pub. No.: KR 20190140791A, hereafter “Seo”).

With respect to claim 2, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches a control module to change a movement of the base to a predetermined direction (controlling a robot, including operating in a following travel mode of following a user, operating in a guide mode for providing an escort service of providing guidance to a predetermined destination according to a received detection signal, and switching back to the following travel mode upon detecting specific movement of the user, in the guide mode, see at least: p. [0013]; the delivery robots 100c, 100c1, 100c2, and 100c3 may travel in an autonomous or following manner, each of the delivery robots may move to a predetermined place while carrying a load, an article, or a carrier C, and depending on the cases, each of the delivery robots may also provide an escort service of guiding a user to a specific place, see at least: p. [0145]) but fails to teach the following features.
However, these features are taught by Seo: wherein each of the one or more autonomous driving units further includes one or more motorized casters (smart caster 100, see at least: p. [0030]) connected to the base (main body, see at least: p. [0031]), each of the one or more motorized casters including:
a first axle connected to the base at a predetermined angle or at substantially the predetermined angle (protrusion 111P of the mount 111, see at least: p. [0042] and Fig. 3);
a motorized wheel passively rotatable along the first axle and actively rotatable along a second axle passing through a rotation center of the at least one wheel (wheel 115 is rotated through the rotating shaft 134, see at least: p. [0031]) under a control of one or more control module (controller 140, see at least: p. [0014]); and
a connection mechanism connecting the first axle and the second axle (frame 113, see at least: p. [0031] and Figs. 2 and 3).

    PNG
    media_image3.png
    616
    477
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    530
    459
    media_image4.png
    Greyscale

Seo, Fig. 2					Seo, Fig. 3
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn with the aforementioned features of Seo. Kawai teaches the autonomously traveling vehicle being driven by wheels mounted to the main body portion (drive wheels 22, p. [0037]), while Seo teaches the smart casters being designed for use on carts for carrying goods (p. [0002]). Therefore, it would be obvious to one of ordinary skill in the art to substitute the smart casters of Seo in place of the wheels disclosed by Kawai and Sohn in order to provide the autonomously driven vehicle with more freedom of movement (Seo p. [0002]).

With respect to claim 3, the combination of the previously cited prior art teaches the UMP of claim 2. Additionally, Seo teaches wherein the motorized wheel includes: a stator of a (the motor generator may include a stator and a rotor, see at least: p. [0021]) fixedly attached to the connection mechanism (the stator may include a rotating shaft 134… the rotating shaft 134 may be fixed to the frame 113, see at least: p. [0033] and p. [0041] and Fig. 3); and a rotor of the motor fixedly attached to a wheel (the rotor can be part of the wheel and can rotate with the wheel, see at least: p. [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of the previously cited prior art with the aforementioned additional features of Seo in order to provide mechanisms which enable supplying a driving torque to the wheel.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Sohn, as applied to claim 4, above, and further in view of Kikkeri et al. (Pub. No.: US 2013/0342652 A1, hereinafter “Kikkeri”).

With respect to claim 5, the combination of Kawai in view of Sohn teaches the UMP of claim 4. Additionally, Sohn teaches wherein the one or more steerable sensors further include one or more steerable platforms connecting one or more sensors to the one or more arms, enabling the one or more sensors to pivot along a yaw axis of the one or more sensors (In some embodiments, at least a portion of the UI module 180c may be configured to rotate. For example, the UI module 180c may include a head unit 180ca configured to rotate in the leftward and rightward direction and a body unit 180cb for supporting the head unit 180ca. See at least: p. [0162])
Neither Kawai nor Sohn explicitly disclose enabling the one or more sensors to pivot along a pitch axis of the one or more sensors. However, this feature is taught by Kikkeri (the cameras pivot up and down to provide a tilting motion, see at least: p. [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn in order to configure the camera to pivot along a pitch axis in order to broaden the range of environmental space of which the camera is capable of capturing.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Sohn, as applied to claims 9 and 11, above, and further in view of Kim.

With respect to claim 10, the combination of Kawai in view of Sohn teaches the UMP of claim 9, but fails to teach or suggest the following features. 
However, this feature is taught by Kim: wherein the one or more autonomous driving units includes a plurality of autonomous driving units, each autonomous driving unit of the plurality of autonomous driving units is configured to collect information from at least one other autonomous driving unit in the plurality of autonomous driving units via the one or more sensor modules to coordinate with navigation (carts having a leading and following function can autonomously move in a line along a movement trajectory of the leading subject… In addition, carts having a leading and following function can autonomously move in a line by using a camera or a vision sensor for the forward information obtaining unit and the backward information obtaining unit, see at least: p. [0026] and [0030])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn with the aforementioned features of Kim in order to allow the use of multiple autonomous carts to carry out the desired load moving function while reducing the amount of calculations required by the following carts.

With respect to claim 13, the combination of Kawai in view of Sohn teaches the UMP of claim 12, but fails to teach the following features.
However, these features are taught by Kim: wherein to recognize the operator walking in front of the one or more autonomous driving units, the one or more control modules further distinguish the operator from one or more interference persons detected by the one or more sensor modules (the cart detects identification information assigned to a specific subject, follows the specific subject as a leading subject on the basis of the detected information, see at least: p. [0014]; the person may wear a garment where identification information is printed, may carry a garment where a communication chip is integrated, or may carry a terminal, see at least: p. [0067]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn with the aforementioned features of Kim in order to increase the accuracy of the navigation operation.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Zhuang (Pub. No.: US 2008/0217503 A1) and further in view of Lucas et al. (Pub. No.: GB 2 370 676 A, hereinafter “Lucas”).

With respect to claim 21, Kawai teaches an unmanned movable platform (UMP), comprising one or more autonomous driving units (autonomously traveling vehicle 1), wherein each autonomous driving unit of the one or more autonomous driving units includes:
a rectangular or substantially rectangular base including at least one loading surface to take load (flat-plate-like main body portion 10) (see at least: p. [0036] and Fig. 1).
Kawai fails to explicitly teach the one or more autonomous driving units including four arms, respectively connected to four corners of the base at one end, protruded up from the base at a predetermined angle, and connect to each other at the other end. However, this feature is taught by Zhuang (see at least: Fig. 1). The Examiner has interpreted that the four arms are substantially connected to each other via the connections of frames 130, 140, and 150.


    PNG
    media_image5.png
    511
    577
    media_image5.png
    Greyscale

Zhuang, Fig. 1
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kawai with the aforementioned feature of Zhuang in order to configured the autonomous driving units as a Bellman cart, broadening the number of load moving tasks that can be performed by the autonomous driving unit (Zhuang p. [0003]).
Neither Kawai nor Zhuang teach a screen mounted on a cross-joint portion of the four arms. However, this feature is taught by Lucas (display unit 20 attached to cross member 15 of a trolley 1, see at least: Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Zhuang to mount a display on the cross-joint portion of member 156 (Zhaung, Fig. 1) as taught by Lucas to increase convenience for the operator. Although Lucas’s display is positioned on a cross member adjoining two arms rather than for arms, it is merely a matter of design choice to position the display in the center of Zhaung’s cross-joint 156.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Seo.

With respect to claim 23, Kim discloses the UMP of claim 22, wherein each of the plurality of autonomous driving units includes: a base (cart body 100, see at least: p. [0016] and Fig. 1)
However, these features are taught by Seo: one or more motorized casters (smart caster 100, see at least: p. [0030]) connected to the base (main body, see at least: p. [0031]), each of the one or more motorized casters including:
a first axle connected to the base at a predetermined angle or at substantially the predetermined angle (protrusion 111P of the mount 111, see at least: p. [0042] and Fig. 3);
a motorized wheel passively rotatable along the first axle and actively rotatable along a second axle passing through a rotation center of the at least one wheel (wheel 115 is rotated through the rotating shaft 134, see at least: p. [0031]) under a control of one or more control module (controller 140, see at least: p. [0014]); and
a connection mechanism connecting the first axle and the second axle (frame 113, see at least: p. [0031] and Figs. 2 and 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the motorized casters of Seo in place of the wheels disclosed by Kim in order to provide the autonomously driven vehicle with more freedom of movement (Seo p. [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662